         Case 1:20-cr-00606-MKV Document 17 Filed 02/23/21 Page 1 of 1



                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC #:
 UNITED STATES OF AMERICA,                                  DATE FILED: 2/23/2021

                       -v-                                      20-cr-606 (MKV)

 JUNIOR RAFAEL REYNOSO ORTEGA,                               SCHEDULING ORDER

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On February 23, 2021, the Court held a status conference in this matter. On the record at

the conference, the parties requested that the Court schedule a change of plea hearing. The Court

has tentatively scheduled the change of plea hearing for March 15, 2021, subject to the

scheduling constraints of the facility where Defendant is being detained. The Court will confirm

the date and time of the hearing when it has that information. As the Court explained on the

record at the conference, the parties must submit (1) appropriate waiver forms and (2) the signed

plea agreement at least one week in advance of the change of plea hearing.

SO ORDERED.
                                                    _________________________________
Date: February 23, 2021                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
